DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               S.P., the mother,
                                  Appellant,

                                      v.

               B.J., grandparent and A.E.P., grandparent,
                               Appellees.

                               No. 4D17-3621

                               [April 23, 2018]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Keathan B. Frink, Judge; L.T. Case No.
FMCE 17-011211.

   Michael J. McAllister, Miami, for appellant.

    Amber B. Glasper of Law Office of Amber B. Glasper, P.A., Coral Gables,
for appellees.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.